DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a power module comprising: a metal block embedded in the board and exposed from a first surface and a second surface of the board opposite to one another, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Stahr(USPGPUB DOCUMENT: 2016/0133558) Stahr discloses (in view of the structure of Fig 2 while relying on the structure of Fig 1), see modified figure 1 in office action, a power module comprising:
a circuit board(4) comprising a board and a metal block(10/18/19) embedded in the board and exposed from a first surface(bottom) of the board;
a chip(7 of Stahr) disposed on a side of the second surface(top) of the board corresponding to the metal block(10/18/19), and the chip (7 of Stahr)  electrically and thermally connected to the metal block(10/18/19);

a second heat-conduction and insulation substrate(2) electrically (by way of 15/8/5/6/16o/16u)[0031,0032] and thermally connected to the chip(7 of Stahr) (7) but does not disclose the relationship of a metal block embedded in the board and exposed from a first surface and a second surface of the board opposite to one another.  Therefore, it would not be obvious to make the power module as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819